 In the Matter of THE GOODYEAR SYNTHETIC RUBBER CORPORATION,EMPLOYERandUNITED RUBBER, CORK, LINOLEUM AND PLASTICWORKERS OF AMERICA, ET AL., PETITIONERSCase No. 21-R-3736, et al.Decided June 30, 1947Mr. R. L. Lightfoot,of Gardena, Calif., for the Employer.Katz, Gallagher cC Margolis,byMrs. Thelma S. Herzig,of LosAngeles, Calif., for the Rubber Workers.Mr. E. R. White,of Los Angeles, Calif., for the IAM.Mr. Drew Taylor,ofLos Angeles, Calif., for the ChemicalWorkers.Mr. C. DeMontreville,of Los Angeles, Calif., for the Pipe Fitters.Shibley,Wanner d Litwin,byMr. George E. Shibley,of LongBeach, Calif., for the Operating Engineers.Mr. Charles H. Bye,of San Pedro, Calif., for the Carpenters.Mr. Cecil O. Johnson,of San Pedro, Calif., for the Council.Mr. E. Joseph Perkins,of Los Angeles, Calif., for the Teamsters.Mr. J. R. Phinuister,of San Pedro, Calif., for the Building Serv-iceEmployees.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, hearing in this case was held at LosAngeles, California, between March 14 and 26, 1947, before CharlesM. Ryan, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.The motions to dismiss filed by the Opeating Engineers are deniedfor reasons hereinafter stated.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Goodyear Synthetic Rubber Corporation, an Ohio corporationand agent for the Reconstruction Finance, Office of Rubber Reserve,74 N. L. R. B., No. 75.419 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas a plant located in Los Angeles, California, where it is engaged inthe production of general purpose synthetic rubber.The Employeroperates its Los Angeles plant under a contract with the Office of Rub-ber Reserve and receives a managerial fee based on the yearly ormonthly production.Production of synthetic rubber at this plantfor the year 1946 totaled approximately 98,000,000 pounds, of which35 percent was shipped to warehouses and consumers located outsidethe State of California.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Workers of America,herein called the Rubber Workers, is a labor organization affiliatedwith the Congress of Industrial Organizations, claiming to representemployees of the Employer.International Association of Machinists, District 94, herein calledthe IAM, is a labor organization, claiming to represent employees ofthe Employer,.International Chemical Workers Union, herein called the ChemicalWorkers; United Association of Journeymen and Apprentices ofPlumbing and Pipe Fitting Industry, United States and Canada,herein called the Pipe Fitters; International Union of OperatingEngineers, Local 235, herein called the Operating Engineers; Inter-national Brotherhood of ElectricalWorkers, Local B-11, hereincalled the IBEW ; Brotherhood of Painters, Decorators and Paper-hangers of America, Union No. 949, herein called the Painters; LosAngeles County District Council of Carpenters, United Brotherhoodof Carpenters and Joiners of America, herein called the Carpenters;Sheet Metal Workers International Association, Local No. 108, hereincalled the Sheet Metal Workers; International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, Local No.692, herein called the Teamsters; and Building Service EmployeesInternational Union, herein called the Building Service Employees,'are labor organizations affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize any of the petitioning or inter-vening labor organizations as collective bargaining representative of1The Building Service Employees intervened solely to protect its alleged representationof employees doing work over which it claims jurisdiction. THE GOODYEAR SYNTHETIC RUBBER CORPORATION421any of the employees involved herein in the absence of a certificationby the Board.We find that a question affecting commercehas arisenconcerningthe representation of employees of the Employer, within the meanin-of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESA. Contentions of the partiesEach of the AFL unions, with the exception of the ChemicalWorkers and the Operating Engineers, seeks a bargaining unit com-posed of skilled employees at the Employer's Los Angeles, California,plant who are engaged in occupations bringing them within the craftjurisdiction of such unions.The Chemical Workers seeks a unit ofproduction department employees not inconsistent with the conten-tions of the craft labor organizations.The Operating Engineers, onthe other hand, in harmony with the Rubber Workers, seeks a plant-wide unit of all employees in the production, maintenance, materials,and traffic departments, excluding office employees; guards, firemen,works accountants, and supervisory employees within the Board'scustomary definition.At the hearing, the Employer took no definiteposition on the issue' of the appropriate unit other than to state thatitdesired to deal with an over-all unit and not separately with theindividual crafts.In support of their position, both the OperatingEngineers and the Rubber Workers contend that the Employer's his-tory of collective bargaining precludes the recognition of separatecraft units among the employees at the plant herein concerned.With respect to the history of collective bargaining, it appears thatfollowing a joint organizing campaign by a group of craft labor organ-izations,2 a consent election by agreement of the crafts 3 was held onSeptember 1, 1943, pursuant to which the American Federation ofLabor and its affiliated international unions was designated as bargain-ing representative.Thereafter, the San Pedro Central Labor Council,herein called the San Pedro Council, was appointed by the craft organi-zations to negotiate an agreement with the Employer.The San PedroCouncil, in turn, appointed a bargaining committee whose negotia-tions, aided by consultants from the various crafts, finally resulted, onFebruary 8, 1946, in the first and only written agreement between thei2The meetings for purposes of organization were generally limited to employees havingmembership in some AFL union and were addressed by various representatives of the craftunions who spoke in aid of the drive for AFL representationaOf the crafts concerned, at least one, the IBEW, objected, prior to the agreement, toany over-all unit that would deprive it of its independence of action.The IBEW finallyagreed to an over-all election with the distinct understanding that it would be allowedto conduct its own affairs to the same extent as it could under a separate certification. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties covering all production and maintenance employees of theEmployer with certain customary exclusions.This agreement wassigned by both the San Pedro Council and the locals concerned.Thepreservation of craft interests therein is indicated not only by vari-ous provisions in the contract Itself,4 but also by the manner in whichthe contract has been administered. In the latter connection, itappears that the Employer has handled grievances directly with thebusiness representatives of the craft organizations; 5 that it has com-municated with the craft locals directly when in need of additionalemployees; that it has negotiated questions of work schedules in themaintenance department upon a craft basis with the individual fore-man concerned; and that the San Pedro Council in giving notice onNovember 21, 1946, of a desire to modify the contract under the auto-matic renewal provision therein, did so "on instructions from theunions signatory to the rubber agreement."Since, as indicated above, the respective craft interests of the variouscraft unions have been maintained during the course of collective bar-gaining, we are of the opinion that such bargaining history is con-sistentwith the recognition of craft units as appropriate for thepurposes of collective bargaining at this time.'On the other hand, itappears that the employees in the units proposed by the craft organiza-tions might be merged in a single plant-wide unit as urged by theRubber Workers and the Operating Engineers. In this situation,we shall permit the scope of the bargaining unit or units to be deter-mined, in part, by the results of separate elections which we shallhereinafter direct.B. The voting groupsThere remains for consideration the specific composition of the vot-ing groups.As previously noted, the various craft organizations seekunits coextensive with their customary craft jurisdiction.The Car-penters, however, would include in its craft group, the single sheetmetal worker employed at the plant herein concerned.Although the4The provisions which appear to contemplate the retention of craft distinctions are (1)the grievance procedure section which permits the handling of grievances of individualemployees by craft stewards or the business representatives of craft oiganizations withoutinterference from the San Pedro Council;(2) the union security provision shish in effectrequires maintenance of membership in one of the signatory craft unions. (3) the wagesection which states that "the Employer agrees to recognize craft jurisdiction insofar aspossible and practicable;"and (4) the provision giving access to the company premisesby the representative of any signatory local union for the purpose of investigating orassisting in the settlement of grievances6 The IBEW in pi iticular has been active in the handling of grievances for its membersand has now pending before the United States Conciliation Service a formal grievancefiled in March 1947 with respect to the pay of construction electricians.6 SeeMatter of Phelps Dodge Corporation,60 N. L. R. B. 1431 ;Matter of SuperiorMetal Products Company,65 N. L. R. B. 552. THE GOODYEAR SYNTHETIC RUBBER CORPORATION423Carpenters and the Sheet Metal Workers have agreed to include thesheet metal worker within the craft unit sought by the Carpenters inthis proceeding, the Board is not bound by nor can it accept the agree-ment of the parties with respect to an inclusion not warranted by Boardpolicy.'Since it appears that the proposed inclusion of the sheetmetal worker would be inconsistent with the craft character of thegroup represented by the Carpenters, we shall not include this em-ployee therein, but shall instead include him within the residual votinggroup hereinafter set forth.We shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot amongthe employees of the Employer at its Los Angeles, California, plant,within the voting groups described below.There are excluded fromeach of such voting groups all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action.'Therespective voting groups shall be as follows :1.All instrument repairmen, repair mechanics, and shop machinists,including helpers, apprentices, and craft leaders;2.All pipe fitters and welders, including helpers, apprentices, andcraft leaders ;3.All maintenance or construction electricians, including helpers,apprentices, and craft leaders ;4.All painters, helpers, and apprentices;5.All carpenters, helpers, and apprentices;6.All truck driver mechanics, warehouse clerks, raw materialsstoremen, finished product shippers, electric truckers, and balerhelpers;7.All remaining production and maintenance employees, excludingoffice, clerical, and culinary employees, nurses, laboratory employees,guards, and watchmen.'As indicated above, there will be no final determination of theappropriate unit or units pending the results of the elections.DIRECTION OF ELECTIONS ioAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Goodyear Synthetic7SeeMatter of Brewster Pateros Processors, Inc.,73 N. L R B. 833.8Excluded as supervisory employees are craft leaders who customarily perform the dutiesof shift foreman on the second and third shifts,respectively.e The excluded classifications are similar to those excluded from the unit in the writtenbargaining agreement.10Any participant in the elections herein, may upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDRubber Corporation,Los Angeles,California,separate elections bysecret ballot shall be conducted as early as possible,but not later thanthirty(30) days from the date of this Direction,under the directionand supervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Board,and subject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees who fallwithin the.groups indicated below and who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or beendischargedfor cause and have not been rehiredor reinstated prior to the date of the elections :1.The employees in the first voting group described in Section IV,above, to determine whether they desire to be represented by Interna-tional Association of Machinists, District 94, or by United Rubber,Cork, Linoleum and Plastic Workers of America, CIO, or by Inter-nationalUnion of OperatingEngineers,Local 235, AFL, for thepurposes of collective bargaining,or by none of these organizations;2.The employees in the second voting group described in Section IV,above, to determinewhether theydesire to be representedby UnitedAssociation of Journeymen and Apprentices of Plumbing and PipeFitting Industry, United States and Canada, AFL, or by UnitedRubber, Cork, Linoleum and Plastic Workers of America, CIO, or byInternationalUnion of Operating Engineers, Local 235, AFL, for thepurposes of collective bargaining,or by none of these organizations;3.The employees in the third voting group described in Section IV,above, to determine whether they desire to be represented by Interna-tional Brotherhood of Electrical Workers, Local B-11, AFL, or byUnited Rubber, Cork,Linoleum and Plastic Workers of America,CIO, or by International Union of Operating Engineers,Local 235,AFL, for the purpose of collective bargaining,or by none of theseorganizations;4.The employees in the fourth voting group described in Section IV,above, to determine whether they desire to be represented by Brother-hood of Painters, Decorators and Paperhangers of America, UnionNo. 949, AFL, or by United Rubber, Cork, Linoleum and PlasticWorkers of America, CIO, or by International Union of OperatingEngineers,Local235, AFL,for the purposes of collective bargaining,or by none of these organizations; THE GOODYEAR SYNTHETIC RUBBER CORPORATION4255.The employees in the fifth voting group described in Section IV,above, to determine whether they desire to be represented by LosAngeles County District Council of Carpenters, United Brotherhoodof Carpenters and Joiners of America, AFL, or by United Rubber,,Cork, Linoleum and Plastic Workers of America, CIO, or by Inter-national.Union of Operating Engineers, Local 235, AFL, for thepurposes of collective bargaining, or by none of these organizations;6.The employees in the sixth voting group described in Section IV,above, to determine whether they desire to be represented by Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local No. 692, AFL, or by United Rubber, Cork,Linoleum and Plastic Workers of America, CIO, or by InternationalUnion of Operating Engineers, Local, 235, AFL, for the purposes ofcollective bargaining, or, by none of these organizations;7.The employees in the seventh voting group described in SectionIV, above, to determine whether they desire to be represented byInternational Chemical Workers Union, AFL, or by United Rubber,Cork, Linoleum and Plastic Workers of America, CIO, or by Inter-national Union of Operating Engineers, Local 235, AFL, for thepurposes of collective bargaining, or by none of these organizations.